Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 13 June 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello June 13: 1793.

You will observe by the abstract of my diary that we have had an uncommon proportion of rainy weather this spring; our fields of Wheat and Rye from this will give a smaller and a meaner product than we have hitherto expected from them. The plants, where they were tall and stood close, have “lodged” as the farmers term it and of course cannot perfect the grain; where this has not happened many of the grains in every head appear to me to be of a smaller size than usual, alltho’ the plants themselves are much larger than the same soil would produce in an ordinary year. There cannot, well, be too much rain for the Indian Corn, but the Weather has been so cold that it is but little advanced for the season; the last 8 or 10 days however have been so favorable, and it has improved so much in that time, that we expect an abundant récolte. We have not prospered in our gardening this year alltho, for the first time, our exertions have been sufficiently great. Our young vegetables have been separated from the root under ground by grubs, or eaten in the seed-leaf by a very minute tribe of grasshoppers and two species of still more minute volatile insects, or devoured in whole squares when farther advanced by immense swarms of insects resembling a good deal the fire-fly wanting its phosphorus. Having once had some little technical knowledge in Entomology I felt a curiosity to ascertain the families to which these different insects belong but from the insufficiency of Linnaeuses descriptions and the smallness of the subjects I have not been able to satisfy it. The earth is alive with these creatures this summer owing I suppose to their being spared by the frost last winter. Patsy and the little boy are perfectly well. Anna looks badly and does not grow which we with sorrow impute to worms. My Father has recovered his health. Dr. Sir your most sincere & affectionate friend

Th: M. Randolph





May  




22.
73. f.



23.
73. cloudy.
71. fair


24.
68. f.
70. c.


25.
65. c.
66. c.


26.
64. r.
66. f.


27.
70. f.
75. f.


28.
72. f.
79. f.


29.
68. rain from the E.
64. r.


30.
63. r.
63. r.


31.
60. r.
65. f.


June.




1.
57. f.
63. f.


2.
58. f.
63. f.


3.
59. f.
    .r.


4.
62. r



5.
64. light flying cls.
67. dark.


6.
64. r.
72. r.


7.
69. f.a.r.
73. f.


8.
69. f.a.r.
78. f.


9.
72. f.
83. f.


10.
75. f.
80. r. a shower with light: & th.


11.
76. f.
79.    a slight shower


12.
75. c.
  80.    showers.


13.
72. r.
75. f.



